internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------- -------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-100673-10 date date legend p ---------------------------------- ----------------------------- q -------------------------- x -------- date1 ---------------------- date2 ------------------- date3 -------------------------- state ---------- dear --------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of p by p’s authorized representative requesting that p be granted an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election under sec_754 of the internal_revenue_code the information submitted states that p was formed as a partnership under the laws of state on date1 on date2 q acquired an x percent ownership_interest in p p relied on its tax advisor for tax_advice p however inadvertently failed to timely make an election under sec_754 for the taxable_year ending date3 p represents that it has plr-100673-10 acted reasonably and in good_faith that granting relief will not prejudice the interests of the government and that it is not using hindsight in making the election sec_754 provides that if a partnership files an election in accordance with the regulations prescribed by the secretary the basis of the partnership property is adjusted in the case of a transfer of a partnership_interest in the manner provided in sec_743 such an election shall apply with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election was filed and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed by sec_1 e including extensions thereof for filing the return for that taxable_year sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result p is granted an extension of time of days from the date of this letter to make an election under sec_754 effective for the taxable_year ending date3 the election should be made in a written_statement filed with the appropriate service_center for association with p’s return for the taxable_year ending date3 a copy of this letter should be attached to the statement filed as a condition for this late election relief p and any affected taxpayers must file within days of the date of this letter their federal_income_tax returns for the taxable_year ending date3 through the present consistent with p having made a timely sec_754 plr-100673-10 election effective for the taxable_year ending date3 copies of this letter should be attached to any returns or amended returns except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code and the regulations thereunder specifically no opinion is expressed or implied concerning whether p was or is a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p’s authorized representative sincerely associate chief_counsel passthroughs special industries by _____________________________ richard t probst branch reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
